— Appeal from an order of the Supreme Court, Oneida County (Barry M. Donalty, A.J.), entered August 8, 2011. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
*1443It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.), defendant contends that Supreme Court erred in considering unreliable hearsay when making its SORA determination. “Because defendant’s evidentiary objection[s] . . . [were] made on a different ground than the ‘unreliable hearsay’ ground he raises on appeal, his contention that the court erred in [considering the challenged] evidence is not preserved for our review” (People v Law, 94 AD3d 1561, 1562 [2012], lv denied 19 NY3d 809 [2012]; see People v Wragg, 41 AD3d 1273, 1273-1274 [2007], lv denied 9 NY3d 809 [2007]; People v Smith, 17 AD3d 1045, 1045 [2005], lv denied 5 NY3d 705 [2005]). Present — Smith, J.E, Fahey, Sconiers, Valentino and Whalen, JJ.